DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive for amendment filed on Aug. 02, 2022, and the claims 1-6, 8-19, 22-23 are pending for examination.
Claims: 7, 20-21 (canceled)
Claim: 23 (new)
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/02/2022 has been entered.
Response to Argument
 
Applicant’s arguments filed on Aug. 02, 2022, with regards to rejection of claim 1-6, 8-19, 22-23 have been fully considered and they are persuasive. 
In Applicant’s remarks, on pages 2-3, Applicant argues that Strachan doesn’t teach or suggest, “translating, by the at least one computing device, the user input into application input based at least in part on invoking at least one method of the remoted application according to at least one parameter of the user input” as recited in amended claim 1.
In response to applicant’s arguments, a new ground of rejection is applied over Offermann (US 2004/0123148A1), in view of Lemay G S (CA 2791117A1), and further in view of Kimpton (US 2014/0026057 A1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8, 10-14, 16-19, 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Offermann (US 2004/0123148A1), in view of Lemay G S (CA 2791117A1), and further in view of Kimpton (US 2014/0026057 A1).
Regarding claim 1,
Offermann teaches, a computer-implemented method for providing a remoted application to a client device over a network, comprising (see abstract and fig. 1, and 3):
 receiving, by at least one computing device and from the client device, a request for the remoted application (see fig. 1(105-client, 110 Brower) and 3(305), and para [0037] receives 305 a request to launch/install network application 130. Application is a remote application [0047])
wherein the request comprises a tag which identifies one or more attributes of the remoted application (see para [0037] Tag attributes is an user’s information at URL.)
See also para [0038])
 launching, by at least one computing device and based on the one or more attributes identified in the tag, the remoted application (see [0038] a URL for a system employing hypertext transfer protocol ("HTTP"), which is "http://host_port/path/service?querystring". In the template, the "&lt;xxx&gt;" represents the portal-related parameters for which integration component 180 obtains values when generating the URL (i.e. called “tag”), and [0041] generates source code (e.g., HTML) that enables browser 110 to render the frame. Integration component 180 adds 345 the complete URL to the source code so that browser 110 can launch application 130 and display the output of application 130 in the defined frame.) 
providing, by at least one computing device and to the client device, a data of the remoted application (see para last part of [0041] The redirect causes browser 115 to replace the source code containing the user credentials with source code without the user credentials immediately after browser 115 makes a request with the URL.)
Offermann doesn’t explicitly teach,
rendering, by the at least one computing device, a video stream of the remoted application using raw data representing at least real-time visual output of the remoted application; 
receiving, by the at least one computing device and from the client device, user input provided with respect to the video stream via one or more controls defined in the tag that allow input to be provided to the remoted application; 
In analogous art,
Lemay teaches, 
rendering, by the at least one computing device, a video stream of the remoted application using raw data representing at least real-time visual output of the remoted application (see para [0029] The media stream can include content from the remote host that was previously rendered in real-time. And; [0030]-[0031] The gesture inputs can be derived from sources, such as visual image data, and;
Host receives a raw input data and process a media stream including a light-weight application, such as a Rich Internet Application.)
receiving, by the at least one computing device and from the client device, user input provided with respect to the video stream via one or more controls defined in the tag that allow input to be provided to the remoted application (see para [0032] display screen on EGM including video content streamed from a remote host is described. With
respect to Figure 2, a host configured to stream content to EGMs and EGMs configured to receive the stream content are discussed. A method in an EGM including receiving and processing a data stream of content from a remotely generated application is described in Figure 3.)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a rending/downloading an application of Offermann with video stream of the remoted application comprises one or more images rendered based on raw data of the remoted application of Lemay. A person of ordinary skill in the art would have been motivated in order to download a game application from the remote sources to access a video data (Lemay: [0002]-[0003]).
Combined both Offermann and Lemay fail to teach, 
translating, by the at least one computing device, the user input into application input based at least in part on invoking at least one method of the remoted application according to at least one parameter of the user input; and providing, by the at least one computing device the application input to the remoted application.
In analogous art, Kimpton teaches, 
translating, by the at least one computing device, the user input into application input based at least in part on invoking at least one method of the remoted application according to at least one parameter of the user input (see para [0017] User input means remotely controlled from an application to put an user’s command such as provides user mouse click, text, touch, gesture, move, drag, resize etc. and;
Para [0026] Processing events may include forwarding a user input event to the application 123 and/or the application window 124, such as by invoking an operating system, and processing a user input event may also include translating or modifying user input events prior to forwarding them to the application window 124. For example, the RPS 100 may perform location translation operations, such as by translating mouse click coordinates from a coordinate system of the client device 120 (e.g., of the remote application window 125, Web browser, or desktop) to a coordinate system of the host system 122.)
providing, by the at least one computing device the application input to the remoted application (see para [0026] last line: the RPS 100 may scale input events, such as when the remote application window 125 has been scaled down to fit on a small mobile device display.)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a rending/downloading an application of Offermann with Lemay further with translating, by the at least one computing device, the user input into application input of Kimpton. A person of ordinary skill in the art would have been motivated in order to provide an access from a remote application (Kimpton: [abstract])
Regarding claim 3,
Offermann and Lemay and Kimpton teach claim 1,
Offermann further teaches, wherein the remoted application is executed using processing and storage resources of an application server which is remote from the client device (see para [0032] A view 210 can also display output produced by a network application executing on a different server (i.e., not client computer 105 or server 120 (FIG. 1) executing portal application 115).
Regarding claim 4,
Offermann and Lemay and Kimpton teach claim 1,
Offermann further teaches, wherein at least one computing device communicates with the application server securely by either (see para [0035] portal 115 can securely pass the user credentials to a network resource in an automated process.): 
communicating with the application server through a trusted connection server; or establishing an authenticated session with the application server using credentials provided by a user of the client device (see para [0035] With SSO, once portal 115 authenticates a user, portal 115 provides the user credentials to the disparate data sources for views 210, determining which user credentials are needed for which network resources requested.)
Regarding claim 5,
Offermann and Lemay and Kimpton teach claim 1,
Offermann further teaches, 
wherein network application 130 is available through a back-end network 165 via a Web server 170. Web server 170 serves as an access point to application 130 for client 105, which is communicating with Web server 170 via network 125. To integrate this background application 130 (e.g., an application hosted by a backend system) into the display 200.)
Regarding claim 6,
Offermann and Lemay and Kimpton teach claim 1,
Offermann further teaches, wherein the one or more attributes comprise at least one of: 
an identifier (see para [0013]; a source which defines a locator of a network location of the remoted application (see para [0037]); and a type which defines a platform on which the remoted application is based (see para [0038])
Regarding claim 22,
Offermann and Lemay and Kimpton teach claim 1,
Offermann fails to teach, wherein the one or more controls defined in the tag allow the user input to be received by the at least one computing device while the video stream of the remoted application is provided to the client device.
In analogous art, 
Lemay teaches, 
wherein the one or more controls defined in the tag allow the user input to be received by the at least one computing device while the video stream of the remoted application is provided to the client device (see para [0010]) the inputs can represent selections of options associated with the application program. Information associated with the inputs can be sent to the remote host to alter the internal state of the application program which in some instances can change a state of the interface associated with the application program.)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a rending/downloading an application of Offermann with one or more controls defined in the tag allow the user input to be received by the at least one computing device of Lemay. A person of ordinary skill in the art would have been motivated in order to download a game application from the remote sources to access a video data (Lemay: [0002]-[0003]).
Regarding claim 23,
Offermann and Lemay and Kimpton teach claim 16,
Offermann and Lemay fail to teach, wherein the at least one method comprises a JavaScript control.
In analogous art,
Kimpton teaches, wherein the at least one method comprises a JavaScript control (see para [0023] the RPS 100 transmits client logic to the Web browser 110, wherein it is executed as a remote presentation client ("RPC") 102. The RPC 102 may implemented in JavaScript, as a Java Applet, as an ActiveX control, and para [0025]).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a rending/downloading an application of Offermann with Lemay further with comprises a JavaScript control of Kimpton. A person of ordinary skill in the art would have been motivated in order to provide an access from a remote application (Kimpton: [abstract]).
Claim 8 recites all the same elements of claim 1, but in computer product form rather method form. Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 8.
Claim 10 recites all the same elements of claim 3, but in computer product form rather method form. Therefore, the supporting rationale of the rejection to claim 3 applies equally as well to claim 10.
Claim 11 recites all the same elements of claim 4, but in computer product form rather method form. Therefore, the supporting rationale of the rejection to claim 4 applies equally as well to claim 11.
Claim 12 recites all the same elements of claim 5, but in computer product form rather method form. Therefore, the supporting rationale of the rejection to claim 5 applies equally as well to claim 12.
Claim 13 recites all the same elements of claim 6, but in computer product form rather method form. Therefore, the supporting rationale of the rejection to claim 6 applies equally as well to claim 13.
Claim 14 recites all the same elements of claim 1, but in apparatus form rather method form, and a processor [0108]. Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 14.
Claim 16 recites all the same elements of claim 3, but in apparatus form rather method form. Therefore, the supporting rationale of the rejection to claim 3 applies equally as well to claim 16.
Claim 17 recites all the same elements of claim 4, but in apparatus form rather method form. Therefore, the supporting rationale of the rejection to claim 4 applies equally as well to claim 17.
Claim 18 recites all the same elements of claim 5, but in apparatus form rather method form. Therefore, the supporting rationale of the rejection to claim 5 applies equally as well to claim 18.
Claim 19 recites all the same elements of claim 6, but in apparatus form rather method form. Therefore, the supporting rationale of the rejection to claim 6 applies equally as well to claim 19.

Claims 2, 9, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Offermann (US 2004/0123148A1), in view of Lemay G S (CA 2791117A1), and further in view of Kimpton (US 2014/0026057 A1), further in view of Kim (US 2012/0113103 A1)
Regarding claim 2,
Offermann and Lemay and Kimpton teach claim 1,
Offermann and Lemay and Kimpton fail to teach, wherein the remoted application comprises three-dimensional graphics.  
In analogous art, Kim teaches, wherein the remoted application comprises three-dimensional graphics (see para [0047] executing a 3D application program using remote rendering, [0057] Server 150 receives a message requesting execution of a 3D application program from the client apparatus 100 in step 302. In response to the request, the software management unit 152 executes the corresponding 3D application program 154 in step 304.)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a rending/downloading an application of Offermann with Lemay further with Kimpton further with executing a 3D application program using remote rendering of Kim. A person of ordinary skill in the art would have been motivated in order to save a bandwidth, cost and improve latency (Kim: [0005])
Claim 9 recites all the same elements of claim 2, but in computer product form rather method form. Therefore, the supporting rationale of the rejection to claim 2 applies equally as well to claim 9.
Claim 15 recites all the same elements of claim 2, but in apparatus form rather method form. Therefore, the supporting rationale of the rejection to claim 2 applies equally as well to claim 15.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SM ZAKIRUL ISLAM whose telephone number is (571)270-0566.  The examiner can normally be reached on IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sm Islam/
Examiner, Art Unit 2457

/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2443